Citation Nr: 1226146	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  10-38 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for colon cancer, as secondary to asbestos exposure and/or as proximately due to service-connected nicotine dependence (for a secondary service connection claim filed after June 9, 1998).


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1958 to March 1964.  He had prior service with the United States Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a written statement, received in March 2011, the Veteran withdrew his authorization for representation by the Disabled American Veterans and elected to proceed pro se.  To date, the Veteran remains unrepresented.

In June 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to provide the Veteran with appropriate notice with respect to his claim of entitlement to colon cancer as an asbestos-related disease, to provide a written report summarizing the Veteran's in-service and post-service asbestos exposure, and to obtain a medical opinion regarding the etiology of his colon cancer.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A complete discussion of the RO's compliance with the June 2011 Board Remand is included in the Duties to Notify and Assist section below.

The Board notes that there is additional medical treatise article evidence and the Veteran's lay statement associated with the claims file, which was submitted after the case was certified to the Board that was not considered in the June 2012 supplemental statement of the case.  The Veteran did not submit a waiver of initial RO consideration of this evidence.  

However, upon review of the evidence, the Board finds no reason to seek a waiver of consideration of this evidence by the RO or to remand the matter for RO consideration of the evidence as the Veteran's statements and the medical treatise articles appear to be redundant of arguments and evidence already of record.  38 U.S.C.A. § 20.1304 (2011).  Indeed, the Board noted this evidence in its June 2011 Remand.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran submitted his claim of entitlement to service connection for colon cancer, as secondary to asbestos exposure and/or as proximately due to service-connected nicotine dependence, after June 9, 1998.

2.  The Veteran's colon cancer did not have onset in service, did not manifest within one year of separation from active service, and was not caused or aggravated by the Veteran's active military service, including exposure to asbestos.


CONCLUSION OF LAW

The criteria for entitlement to service connection for colon cancer, as secondary to asbestos exposure and/or as proximately due to service-connected nicotine dependence (for a secondary service connection claim filed after June 9, 1998) have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.300(c), 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for colon cancer on two separate theories of entitlement:  First, he alleges that his colon cancer is proximately due to service-connected nicotine dependence.  See 38 C.F.R. § 3.310.  In support of this theory, the Veteran has submitted medical treatise materials suggesting a potential causal relationship between nicotine use and colon cancer.  This service connection theory, however, is precluded by law.

As the Board previously discussed in the June 2011 Remand, service connection for nicotine dependence was granted by a Board decision in June 2008 as that claim had been filed prior to June 9, 1998.  The applicable statute and implementing regulations that applied to claims filed on or before June 9, 1998 were interpreted as allowing direct service connection for disease or disability resulting from tobacco use during service or, alternatively, for disability due to tobacco if attributable to nicotine dependence acquired in service.  VAOPGCPREC 2-93 (Jan. 13, 1993; VAOPGCPREC 19-97 (May 13, 1997).

Effective for claims filed after June 9, 1998, Congress passed a law prohibiting VA from granting service connection for a disability on the basis that it resulted from disease attributable to the use of tobacco products by a veteran during his or her service.  38 U.S.C.A. § 1103(a).  This law did not prohibit, however, establishing service connection for disease or disability otherwise shown to have been incurred or aggravated during active service under the general laws pertaining to establishing service connection, to include on a presumptive basis.  38 U.S.C.A. § 1103(b).

The implementing regulation, 38 C.F.R. § 3.300, states as follows:

§ 3.300 Claims based on the effects of tobacco products.

(a) For claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service. For the purpose of this section, the term "tobacco products" means cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.

(b) The provisions of paragraph (a) of this section do not prohibit service connection if:

(1) The disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service. For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service; or

(2) The disability or death resulted from a disease or injury that appeared to the required degree of disability within any applicable presumptive period under §§ 3.307, 3.309, 3.313, or 3.316; or

(3) Secondary service connection is established for ischemic heart disease or other cardiovascular disease under § 3.310(b).

(c) For claims for secondary service connection received by VA after June 9, 1998, a disability that is proximately due to or the result of an injury or disease previously service-connected on the basis that it is attributable to the veteran's use of tobacco products during service will not be service-connected under § 3.310(a).

With respect to the colon cancer issue, the Veteran filed his original service connection application in October 2008.  Based upon the filing of this claim, the Board notes that the law is clear - VA compensation benefits cannot be awarded for colon cancer attributable to the Veteran's use of tobacco products during service even if service connection had previously been established for a tobacco-related disease or injury.  38 C.F.R. § 3.300(c).  See also Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005); Kane v. Principi, 17 Vet. App. 97 (2003).

In this regard, it is important for the Veteran to understand that a causal connection between the two disabilities, based on a review of the record, is at best, very unclear.  In any event, as a matter of law, this service connection theory is not legally viable.  Simply stated, the Board can only determine whether the Veteran meets all of the requirements of the benefit being sought and, if he is not entitled to the benefit as specified by the statutes enacted by Congress and VA's implementing regulations, the benefit cannot be awarded regardless of the circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In the alternative, the Veteran has also argued that his colon cancer is attributable to his asbestos exposure during service.  He has specifically asserted that his time aboard the USS General Mann in September 1958, while being transferred from the continental United States to Korea and back, included 27 days of working in an area where numerous pipes were wrapped with asbestos and sleeping in barracks with exposure to asbestos.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to asbestos exposure, there is also no specific statute or regulation pertaining to the development of claims involving asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedure Manual, M21-1MR, IV.ii.1.H.29.  Also, an opinion by VA's Office of General Counsel has discussed the development of asbestos claims.  VAOPGCPREC 4-00 (Apr. 13, 2000).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

Service treatment reports are absent for any complaints of, or treatment for any colon condition.  Indeed, a separation report of physical examination from February 1964 indicated that the Veteran had normal clinical evaluations of all his systems, to include his abdomen and viscera.  In an associated report of medical history, while the Veteran reported having frequent indigestion, he also indicated that he did not have stomach, liver, or intestinal trouble.

Additionally, the service treatment reports, as a whole, do not indicate any exposure to asbestos while in service or a colon condition in service, providing more limited evidence against this claim.

Regardless, the Veteran's service personnel records corroborate the Veteran's assertion that he was aboard the USS General Mann in September 1958 while being transferred to the continental United States from Korea.  However, his personnel records do not include relevant information regarding the use of asbestos aboard the USS General Mann.  Further, the Veteran's stay on this ship was highly limited, providing factual evidence against this claim, and more than one-half century ago.  

Indeed, the Veteran himself only asserts a 27-day period of asbestos exposure while on board the USS General Mann in service.  During the February 2005 Board hearing (which was held for issues not currently on appeal), the Veteran testified that he was exposed to asbestos covered piping while performing his duties in service.  See February 2005 hearing transcript at 19.

In this case, there is no way of determining to what extent the Veteran was exposed to asbestos during his service over five decades ago.  It is known that the general specifications for ships during this period required heated surfaces to be covered with an insulating material and it is possible that asbestos products were used to achieve this end.  Items that required insulation included piping, flanges, valves, fittings, machinery, boilers, evaporators, and heaters.  As discussed, the Veteran has repeatedly stated that he worked next to piping and slept in barracks, which were believed to be covered in asbestos, and that he inhaled the asbestos dust for a very limited period of time many, many years ago.  

Here, the probability of exposure to asbestos appears minimal, particularly in light of the fact that the Veteran own statements clearly indicate that his exposure in service was, at best, 27 days many decades ago, but a positive statement that the Veteran was, or was not, exposed cannot be made, particularly in light of the fact that the Board is looking at an event that occurred so many years ago, making it less likely that this exposure was enough to cause the Veteran a problem so many years later (less than a 50% chance).

Regardless, for the purposes of this decision, the Board assumes, without deciding, that the Veteran was exposed to some asbestos during service for a highly limited period of time, a very long time ago.

The record also reflects that the Veteran had long-term exposure to asbestos post-service.  In a written report from February 2012, which was created pursuant to the June 2011 Board Remand, the RO indicated that the Veteran worked in the railroad industry for approximately 16 years, which exposed him to asbestos brake shoes and asbestos covered plumbing.

The earliest date associated with the diagnosis of colon cancer, of record, is in September 2006, approximately 42 years after discharge.  This diagnosis came over four decades after separation from service, weighing heavily against the Veteran's claim for service connection on a direct basis.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (holding that it was proper to consider the veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  Therefore, service connection is also not warranted for this disability based on the presumption that the condition manifested within one year of discharge.

In June 2010, the Veteran's private treating physician, Dr. "A.S.", submitted a letter regarding the Veteran's asbestos exposure and colon cancer.   He noted the Veteran's occupational work history, which included exposure to asbestos while working for a railroad company.  Parenthetically, the Board notes that the asbestos exposure indicated by Dr. A.S. was post-service.  Dr. A.S. also noted the Veteran's smoking history, which was a pack a day between 1985 and 1987.  He also indicated his review of the Veteran's private medical records from September 2006, which revealed a diagnosis of colon cancer.  Based on this review and his examination of the Veteran, Dr. A.S. stated:

Given the [Veteran's] history of significant exposures to asbestos in the workplace and given an appropriate latency, and given the pathological diagnosis now described, I feel with a reasonable degree of medical certainty that the colon cancer with which [the Veteran] was diagnosed was causally related to workplace exposures to asbestos on the Atchson, Topeka & Santa Fe Railroad and its successors.  This opinion is stated to a reasonable degree of medical certainty.

This opinion appears to provide favorable evidence in support of the Veteran's claim for colon cancer due to asbestos exposure following service, providing evidence against the Veteran's claim that it was his service that caused this problem. 

In any event, pursuant to the June 2011 Board Remand, after the RO provided a written report in February 2012 of the Veteran's history of asbestos exposure (before, during, and after service), a medical opinion was obtained in February 2012.  

At the outset, the VA examining physician who provided the medical opinion (a physical examination of the Veteran was not conducted nor required) indicated that the "etiology of the Veteran's colon cancer is unknown at the present time."  Importantly, however, he noted the conflicting medical evidence of record and explicitly indicated that it "is more likely either dietary related and/or genetically related."  Ultimately, the VA physician opined:

It is less likely than not that the Veteran's inservice asbestos exposure, when considered alone, caused and/or aggravated his colon cancer.  Also, his post service asbestos exposure was less likely as not contributory to his colon cancer.  His smoking history probably was a factor in causing his colon [cancer], but not by itself alone.

As a basis for his medical conclusion, the VA examiner indicated his review of the claims file and provided the following rationale:

Most cases of colon cancer are either due to high fat diet, [genetic] predisposition, or to a combination of a whole host of factors.  Although asbestos has been shown to be definitely linked to respiratory tract cancers, it has not yet been definitely causally linked to colon cancer in the medical literature.  Likewise, although smoking causes a myriad of medical problems, including [chronic obstructive pulmonary disease], lung cancer, heart disease, and bladder cancer, it has not yet been found to be the sole causative agent in colon cancer.

This medical opinion weighs heavily against the Veteran's claim as it not only fails to establish a relationship between the Veteran's colon cancer and asbestos exposure, it contradicts that nexus, providing highly probative evidence against this claim, beyond the other facts cited above.

Here, the record contains two medical opinions (one favorable, one unfavorable), which address whether the Veteran's colon cancer is related to his asbestos exposure.  In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the United States Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators.

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board has taken both medical opinions of record into consideration and finds that the February 2012 VA examiner's opinion is more probative than that of Dr. A.S.  First, it is clear that the VA examiner reviewed the claims file and based his medical opinion on a comprehensive, documented history of the Veteran's in-service and post-service medical treatment and asbestos exposure.  While Dr. A.S. noted his review of some of the Veteran's medical records and his post-service exposure to asbestos, it is also clear that he did not review the claims file.  Importantly, in this regard, Dr. A.S. made no mention of the Veteran's in-service asbestos exposure and its effect, if any, to his colon cancer.  

While the Board acknowledges that review of the claims file is not required, a medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, a significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Also, in Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinions before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data
(2) the testimony is the product of reliable principles and methods; and
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

In this case, Dr. A.S.'s opinion did not address the crux of the Veteran's claim - the relationship between his in-service asbestos exposure and his current colon cancer.  Instead, Dr. A.S. opined as to the relationship of his lengthy post-service asbestos exposure and his colon cancer.

Simply stated, his opinion is based upon insufficient facts or data and is afforded limited probative value.  Indeed, the more probative evidence is the February 2012 VA examiner's opinion, taking into account the Veteran's entire history, both during service and post-service, and a comprehensive review of the medical records.

In support of his claim, the Veteran also provided medical treatise articles regarding the potential link between asbestos exposure and colon polyps, which are potential precursors to colon cancer.  In this regard, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).

Upon a closer review of the medical treatise articles, the Board does not find that generic relationships were discussed "with a degree of certainty" and the threshold of "plausible causality" has not been met.  One article included the following:

Some studies indicate that asbestos exposure also increases a person's risk of developing colorectal cancer.  However, the evidence isn't clear enough to say that yes, asbestos exposure definitely causes cancer of the colon and rectum.  This is because while some studies establish a clear link between asbestos exposure and colorectal cancer, others find no relationship between the two whatsoever.

Indeed, this medical treatise article only serve to bolster the medical opinions of the February 2012 VA examiner.  Another medical treatise article submitted by the Veteran provided:

Exposure to asbestos has been clearly linked to the development of multiple diseases, but colorectal cancer has not definitively been included in this category...

Researchers are unsure of the specific cause of colon cancer, but they do attribute a culmination of risk factors that may increase the likelihood of developing it.  Evidence suggests that asbestos exposure is one of these causal risk factors.  However, unlike with diseases like mesothelioma, asbestos' role is less defined.

With the addition of external risk factors like smoking, some data appears to show that a person's chances of developing colorectal cancer when expose to asbestos may be increased.  Critics of this perspective argue that more research is needed in order to conclude a causal link between asbestos exposure and this cancer.

In fact, mirroring the information contained the medical treatise articles above, the VA examiner noted, in his examination report, the Veteran's history of smoking, as well as his in-service and post-service asbestos exposure, and clearly concluded that when considered alone, neither smoking nor asbestos exposure caused or aggravated his colon cancer.  

The Board has also considered the statements of the Veteran himself in support of his claim.  As mentioned above, the Federal Circuit has suggested that laypersons perhaps can establish the required nexus to service in some cases.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (vacating and remanding a decision in which the Court categorically held in a service connection case that "'a valid medical opinion' was required to establish nexus, and that [a lay person] was 'not competent' to provide testimony as to nexus because [that individual] was a layperson.").

However, the Court has also held that a layperson, such as the appellant, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Taking the above holdings together, the Board concludes that the matters of whether current colon cancer is related to service over four decades ago, specifically to exposure to asbestos in service for a very limited period of time, is clearly a matter that is far removed from the realm of lay expertise.  The Veteran has not demonstrated any medical expertise and is not competent to offer an opinion concerning medical etiology in this case.

In any event, the Veteran's lay opinions are clearly outweighed by the medical opinions of the February 2012 VA examiner, supported by a rationale and the examiner's medical expertise.

In short, based on the above, the in-service and post-service medical evidence, to include the medical opinion of the February 2012 VA examiner and the medical treatise articles provided by the Veteran (which are found to provide evidence against this claim) are more probative than the Veteran's assertions as to whether his current colon cancer is related to his service, to include asbestos exposure, and Dr. A.S.'s opinion.

Finally, a complete review of the Veteran's extensive claims file, to include treatment reports both private and VA, do not provide any additional evidence in favor of the Veteran's claim for service connection for colon cancer.

Hence, the preponderance of the evidence of record is against a grant of service connection for colon cancer, as related to asbestos exposure, and his claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in March 2010 and January 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records and post-service treatment records, both private and from VA.  These records, adequately identified as relevant to the Veteran's claims, have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  

The June 2011 Remand instructed the RO to summarize, in a written report, the Veteran's exposure to asbestos before, during and after service.  A summarizing report from February 2012 is associated with the claims file.  Also, pursuant to the June 2011 Remand, a VA medical opinion of the Veteran's claimed disability was obtained in February 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  The VA report providing the requested medical opinions has been reviewed, and it includes all relevant findings necessary to evaluate the claim adjudicated herein.  As such, the report is deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the above, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


